ORIGINAL                            08/23/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA                              Case Number: OP 22-0425


                                       OP 22-0425
                                                                     F

 BENJAMIN JOSEPH POOLE,                                               AUG 2 3 2022
                                                                   Bovv(,n (=lee I WVOOCI
                                                                 Clerk of Supreme Court
             Petitioner,                                            State of Montana



       v.
                                                                   ORDER
 JASON VALDEZ,
 Yellowstone County Detention Center,

             Respondent.



      Representing himself, Benajamin Joseph Poole has filed a petition for a writ of
habeas corpus, indicating that his incarceration is illegal. He states that he has been
incarcerated since January 20, 2022, on a pending criminal case and that he has no attorney
and no discovery. He further states that his "right to file motions for anything regarding
[his] case has been taken away." Poole adds that he cannot file motions for a bond
reduction and that his original counsel withdrew. He contends that after a month he still
has no counsel and that he is also looking at a revocation of a sentence in another case.
Poole requests his release because his due process rights have been violated and that he
cannot prepare for his case "under these conditions."
      At the outset, it appears Poole has counsel in his pending matters and the court has
appropriately prohibited him from filing motions or other pleadings on his behalf while
represented by counsel. See State v. Samples, 20005 MT 210, 11 15, 328 Mont. 242, 119
P.3d 1191.
      This Court secured copies of the pertinent registers of actions for his recent
underlying matters. The State brought charges against Poole in February 2021 (2021 case).
Poole and the State entered a plea agreement in October 2021. Since then, the Yellowstone
County District Court has issued several bench warrants. In January 2022, the State filed
other charging documents in a separate case (2022 case). Poole's sentencing in his 2021
case as well as thc jury trial in his 2022 case have been continued. and the court held a
Faretta hearing' on June 22, 2022, in both cases. As of July 20, 2022, Poole has been
reassigned new counsel in his 2021 case.
       Poole seeks the wrong remedy for his alleged constitutional violations. Habeas
corpus is not the remedy for constitutional claims, such as due process. Gates v. Missoula
Cnty. Comm'rs, 235 Mont. 261, 262, 766 P.2d 884, 884-85 (1988).
       Habeas corpus affords an applicant an opportunity to challenge the legality of his
present incarceration. Section 46-22-101(1), MCA; Lott v. State, 2006 MT 279, ¶ 14, 334
Mont. 270, 150 P.3d 337. The causes of Poole's incarceration are his pending criminal
cases in the District Court. Poole has not demonstrated that he is illegally incarcerated.
Section 46-22-101(1), MCA. Poole is not entitled to his release or dismissal of the charges.
       Accordingly,
       IT IS ORDERED that Poole's Petition for Writ of Habeas Corpus is DENIED and
DISMISSED.
       The Clerk is directed to provide a copy of this Order to: the Honorable Mary Jane
Knisely, District Court Judge; Terry Halpin, Clerk of District Court, Yellowstone County,
under Cause Nos. DC-2021-220 and DC-2022-081 and for distribution to counsel of record
in his underlying matters; Captain Valdez, YCDC; counsel of record, and Benjamin Joseph
Poole personally.
       DATED this           day of August, 2022.




  Faretta v. California, 422 U.S. 806, 835, 95 S. Ct. 2525, 2541 (1975) ("When an accused
manages his own defense, he relinquishes, as a purely factual matter, many of the traditional
benefits associated with the right to counsel.").


                                             2
    ,9.4 ,ri 4.1.L____

    51c:.,     4/71e4e
             Justices
                      .   ,..—




3